Case 2:15-cv-03324-SRC-CLW Document 329 Filed 12/17/20 Page 1 of 3 PageID: 16501




  Christopher R. Kinkade
  FISHERBROYLES, LLP
  100 Overlook Center, 2nd Floor
  Princeton, New Jersey 08540
  Telephone: 609.415.0101
  Email: christopher.kinkade@fisherbroyles.com

  Counsel for Lupin Ltd. and
  Lupin Pharmaceuticals Inc.

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


  HORIZON MEDICINES LLC, et al.,                      Case No. 2:15-cv-03324-SRC-CLW

                        Plaintiffs,                   NOTICE OF WITHDRAWAL OF
                                                      COUNSEL AND REQUEST TO BE
         v.                                           REMOVED FROM ECF NOTICES

  DR. REDDY’S LABORATORIES INC., et al.,

                        Defendants.


         PLEASE TAKE NOTICE that, pursuant to L. Civ. R. 102.1, Christopher R. Kinkade has

  changed law firm affiliations and no longer represents defendants Lupin Ltd. and Lupin

  Pharmaceuticals Inc. (collectively, “Lupin”). Accordingly, the undersigned hereby withdraws

  his appearance as counsel for Lupin and respectfully requests to be removed from all service lists

  and terminated as counsel of record in the above-captioned proceeding.

         PLEASE TAKE FURTHER NOTICE that the law firm of Fox Rothschild LLP and

  attorneys Karen A. Confoy and Allison L. Hollows remain as counsel of record on behalf of

  Lupin. Therefore, this withdrawal will not prejudice any party.

         WHEREFORE, the undersigned counsel provides notice of his withdrawal as counsel of

  record for Lupin.




                                                  1
Case 2:15-cv-03324-SRC-CLW Document 329 Filed 12/17/20 Page 2 of 3 PageID: 16502




                                       Respectfully submitted,

  Dated: December 17, 2020             s/ Christopher R. Kinkade
                                       Christopher R. Kinkade
                                       FISHERBROYLES, LLP
                                       100 Overlook Center, 2nd Floor
                                       Princeton, New Jersey 08540
                                       Telephone: 609.415.0101
                                       Email: christopher.kinkade@fisherbroyles.com

                                       Counsel for Lupin Ltd. and
                                       Lupin Pharmaceuticals Inc.




                                       2
Case 2:15-cv-03324-SRC-CLW Document 329 Filed 12/17/20 Page 3 of 3 PageID: 16503




  Christopher R. Kinkade
  FISHERBROYLES, LLP
  100 Overlook Center, 2nd Floor
  Princeton, New Jersey 08540
  Telephone: 609.415.0101
  Email: christopher.kinkade@fisherbroyles.com

  Counsel for Lupin Ltd. and
  Lupin Pharmaceuticals Inc.

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


  HORIZON MEDICINES LLC, et al.,                     Case No. 2:15-cv-03324-SRC-CLW

                        Plaintiffs,                  CERTIFICATE OF SERVICE

         v.

  DR. REDDY’S LABORATORIES INC., et al.,

                        Defendants.


          On this 17th day of December, 2020, I caused to be served on all counsel of record a

   true and correct copy of the foregoing Notice of Withdrawal by Christopher R. Kinkade on

   behalf of defendants Lupin Ltd. and Lupin Pharmaceuticals Inc. (collectively, “Lupin”) via the

   Court’s CM/ECF system.

                                                 Respectfully submitted,

  Dated: December 17, 2020                       s/ Christopher R. Kinkade
                                                 Christopher R. Kinkade
                                                 FISHERBROYLES, LLP
                                                 100 Overlook Center, 2nd Floor
                                                 Princeton, New Jersey 08540
                                                 Telephone: 609.415.0101
                                                 Email: christopher.kinkade@fisherbroyles.com




                                                 3
